Case 4:19-cv-02397 Document 78-1 Filed on 04/13/20 in TXSD Page 1 of 10




                           EXHIBIT 1
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 12 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 23 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 34 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 45 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 56 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 67 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 78 of
                                                                      of 910
Case
 Case4:19-cv-02397
       4:15-cv-01053 Document
                      Document78-1
                               14 Filed
                                   Filed on
                                         on 09/02/15
                                            04/13/20 in
                                                      in TXSD
                                                         TXSD Page
                                                              Page 89 of
                                                                      of 910
Case
  Case
     4:19-cv-02397
       4:15-cv-01053Document
                      Document
                             78-1
                               14 Filed
                                  Filed on
                                        on 04/13/20
                                           09/02/15 in
                                                     in TXSD
                                                        TXSD Page
                                                             Page 10
                                                                  9 ofof910
